UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2010 Item 1. Report to Stockholders. Annual Report June 30, 2010 DSM Large Cap Growth Fund DSM Large Cap Growth Fund Dear Shareholder: During the period from August 28, 2009 through June 30, 2010 (the “Period”), the Fund’s NAV increased from $15.00 to $15.32, an increase of 2.13%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell 1000 Growth and the S&P 500 Index, increased 3.19% and 1.85% respectively. Relative Performance Factors The Fund lagged the Russell 1000 Growth.This difference was primarily due to DSM’s selection of stocks in the financial and material sectors, mostly offset by our selection of stocks in the information technology sectors. The Fund outperformed the S&P500 for the same time period, largely due to DSM’s selection of stocks in the information technology sector. Specific Performance Factors The best performing stocks in the Fund duringthe Period were: Apple Computer (designs and manufactures Macs, iPods, iPhones and the new iPad, as well as associated software), Dolby Laboratories (licenses patented audio technology to consumer electronics manufacturers and others), NetApp (small to large enterprise storage solutions), SEI Investments (provider of a wide range of financial services to banks, funds, investment managers, brokers and others) and Novo Nordisk (leading supplier of a range of insulin for diabetic patients). The worst performing stocks during the Period were: Celgene (the leading supplier of therapeutic drugs for certain leukemias), Google (dominant paid-search engine, provides both search and internet display advertising), Priceline (online travel agent), Adobe (dominant supplier of commercial visual creation products such as Photoshop) and Invesco (large mutual fund complex serving both individual and institutional investors).None of these five stocks was sold during the Period. Economic and Market Outlook In recent weeks, economic statistics have indicated that the global economy may be slowing. Certainly these data portend slower economic growth rather than rapid economic growth. It is disappointing to investors, business people, and the public at large, that economic growth appears to be so sluggish. But while it is disappointing, it should not be surprising. The big question is whether or not the global economy will enter a “double-dip” recession. At this point in time, we continue to expect the world to muddle through with a positive but slow growth outcome. 1 DSM Large Cap Growth Fund However, as 2011 approaches, the expiration of the Bush tax cuts draws nearer.If these tax cuts expire as planned, higher tax rates will likely further reduce US economic growth. We do not believe this effect will be large enough to cause a recession, but clearly higher taxes are not a positive for growth.If, on the other hand a double-dip recession were to occur, we would expect a bounce back to sluggish growth after a shallow “double dip” and a not lengthy period of time.That said, economic forecasting in today’s world is likely a bit more uncertain than has been typical in the past. With either outcome, we feel the portfolio is well positioned. The businesses are generally economically defensive and serve growing end-markets.No doubt, many of the businesses would likely grow faster if global economic growth is more rapid.On the other hand, we believe that most should still grow revenues and earnings even if a moderate double dip recession occurs.The portfolio is built around three general themes.The first and most important is that we own unique companies that, in general, are one of a few suppliers of a given product or service.In some cases these are virtually monopoly businesses. As a result, many of these companies are creating new markets and growth opportunities for their unique products.Companies like Apple, Intuitive Surgical and Amazon are examples. The second theme is a history of stable growth, low cyclicality businesses with attractive dividend yields.In a world where investors are searching for yield, steady growth companies with 2% to 3% dividend yields may well become very attractive.Examples of these types of companies include McDonalds, Pepsi and Target. The third category is substantial exposure to the emerging markets, which have become the fastest growing areas of the world.Quite a number of large, global, western-world businesses have substantial exposure to these geographies. These companies include 3M Company, Nestle, Praxair, SAB-Miller and Colgate Palmolive. Interestingly, many of these companies have dividend yields similar to those mentioned in the second category above. Portfolio Outlook The portfolio is structured for a slow-growth world.Moreover, we believe that the valuation of the portfolio at 17.6 x DSM’s estimate of next four quarters earnings through September 2011 is very attractive in the current economic environment and relative to the market. The portfolio has continued to be characterized by very strong balance sheets, significant free cash flow, and growing earnings. 2 DSM Large Cap Growth Fund We appreciate your confidence in us. Sincerely, Daniel Strickberger Steve Memishian Past performance is not a guarantee of future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Please see the Schedule of Investments in this report for a full listing of the funds holdings. Mutual fund investing involves risk, including the potential loss of principal. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. You cannot invest directly in an index. Free Cash Flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income. Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year. Earnings Growth estimates are not a forecast of the fund or the holdings future performance. Must be preceded or accompanied by a prospectus. DSM Large Cap Growth Fund is distributed by Quasar Distributors, LLC. 3 DSM Large Cap Growth Fund SECTOR ALLOCATION at June 30, 2010 (Unaudited) Sector Allocation % of Net Assets Consumer Discretionary 12.8% Consumer Staples 6.3% Energy 3.3% Financials 6.1% Health Care 25.1% Industrials 8.9% Information Technology 33.8% Materials 2.8% Cash* 0.9% Net Assets 100.0% *Represents cash and other assets in excess of liabilities. EXPENSE EXAMPLE For the Period Ended June 30, 2010 (Unaudited) As a shareholder of the DSM Large Cap Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/10 – 6/30/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.Currently, if you request a redemption be made by wire, a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem shares that have been held for less than 30 days. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests, in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary and are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer 4 DSM Large Cap Growth Fund EXPENSE EXAMPLE For the Period Ended June 30, 2010 (Unaudited) (Continued) agent fees.However, the example below does not include portfolio trading commissions and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/10 6/30/10 1/1/10–6/30/10* Actual $ 947 Hypothetical (5% annual return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.11% (reflecting fee waivers in effect) multiplied by the average account value over the period, multiplied by 181/365 days (to reflect the period since inception). 5 DSM Large Cap Growth Fund VALUE OF $10,000 VS. RUSSELL 1000® GROWTH INDEX AND S&P 500® INDEX Cumulative Total Returns Since Inception (8/28/09) DSM Large Cap Growth Fund (Institutional Class) 2.13% Russell 1000® Growth Index 3.19% S&P 500 Index 1.85% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (877) 862-9555.An investment should not be made solely on returns.The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot directly invest in this index. 6 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2010 Shares Value COMMON STOCKS: 99.1% Aerospace & Defense: 2.2% Rockwell Collins, Inc. $ Air Freight & Logistics: 6.7% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Beverages: 5.3% Pepsico, Inc. SABMiller Plc - ADR Biotechnology: 7.5% Celgene Corp.* Capital Markets: 6.0% Invesco Ltd. SEI Investments Co. State Street Corp. Chemicals: 2.8% Praxair, Inc. Communications Equipment: 5.9% Cisco Systems, Inc.* F5 Networks, Inc.* Computers & Peripherals: 10.7% Apple, Inc.* NetApp, Inc.* Electronic Equipment & Instruments: 3.2% Dolby Laboratories, Inc.* Energy Equipment & Services: 3.3% Schlumberger Ltd. Food Products: 1.4% Nestle SA - ADR Health Care Equipment & Supplies: 13.3% C.R. Bard, Inc. Gen-Probe, Inc.* Intuitive Surgical, Inc.* Stryker Corp. Varian Medical Systems, Inc.* Hotels, Restaurants & Leisure: 3.0% McDonalds Corp. Household Products: 1.7% Colgate Palmolive Co. Internet & Catalog Retail: 3.3% Priceline Communications, Inc.* Internet Software & Services: 5.0% Google, Inc.* IT Services: 4.8% Cognizant Technology Solutions Corp.* Medicinal Chemicals & Botanical Products: 1.7% Novo-Nordisk A/S - ADR Multiline Retail: 4.5% Target Corp. Pharmaceuticals: 2.6% Allergan, Inc. Semiconductors & Semiconductor Equipment: 1.7% Altera Corp. Software: 2.5% Adobe Systems, Inc.* TOTAL COMMON STOCKS (Cost $9,063,777) The accompanying notes are an integral part of these financial statements. 7 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Continued) Shares Value SHORT-TERM INVESTMENT: 2.6% AIM - STIT Treasury Portfolio, 0.04%1 $ TOTAL SHORT-TERM INVESTMENT (Cost $225,852) TOTAL INVESTMENTS IN SECURITIES: 101.7% (Cost $9,289,629) Liabilities in Excess of Other Assets : (1.7%) ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security 1 Seven-Day Yield as of June 30, 2010 ADRAmerican Depository Receipt The accompanying notes are an integral part of these financial statements. 8 DSM Large Cap Growth Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2010 ASSETS: Investments in securities, at value (Cost $9,289,629) $ Receivables: Dividends and interest Due from advisor, net Prepaid expenses Total assets LIABILITIES: Payables: Investment securities purchased Administration fees Custody fees Fund accounting fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering and redemptions price per share ($8,511,360/555,702 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS: Paid-in capital $ Undistributed net investment income — Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ The accompanying notes are an integral part of these financial statements. 9 DSM Large Cap Growth Fund STATEMENT OF OPERATIONS For the Period Ended June 30, 2010* INVESTMENT INCOME Dividends (Net of foreign withholding taxes of $984) $ Interest 58 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Adminstration fees Fund accounting fees Audit fees Reports to shareholders Registration fees Chief Compliance Officer fees Custody fees Miscellaneous expense Trustee fees Legal fees Insurance expense Total expenses Less: fees waived ) Net expenses Net Investment loss ) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) *Fund commenced operations on August 28, 2009. The accompanying notes are an integral part of these financial statements. 10 DSM Large Cap Growth Fund STATEMENT OF CHANGES IN NET ASSETS Period Ended June 30, 2010* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) Net realized loss on investments ) Change in net unrealized depreciation on investments ) Net decrease in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Accumulated net investment income $ — (a) Summary of capital share transactions is as follows: Period Ended June 30, 2010* Shares Value Shares sold $ Shares redeemed ) ) Net increase $ * Fund commenced operations on August 28, 2009. The accompanying notes are an integral part of these financial statements. 11 DSM Large Cap Growth Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Institutional Class Period Ended June 30, 2010* Net asset value at beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (a) ) Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total Return %^ RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %# After fees waived %# RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before fees waived )%# After fees waived )%# Portfolio turnover rate 73 %^ (a) Calculated using the average shares outstanding method. * Fund commenced operations on August 28, 2009. ^ Not annualized. # Annualized. The accompanying notes are an integral part of these financial statements. 12 DSM Large Cap Growth Fund NOTES TO FINANCIAL STATEMENTS June 30, 2010 NOTE 1 – ORGANIZATION DSM Large Cap Growth Fund (the “Fund”) is a non-diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The Fund has two classes of shares: Institutional and Retail, but currently only offers the Institutional Class.The Fund commenced operations on August 28, 2009. The Fund’s investment objective is to seek long-term capital appreciation.The Fund seeks to achieve its objective by investing principally in equity securities of large cap companies. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short term securities that have maturities of less than 60 days are valued at amortized cost, which when combined with accrued interest, approximates market value. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. 13 DSM Large Cap Growth Fund NOTES TO FINANCIAL STATEMENTS June 30, 2010 (Continued) Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of June 30, 2010, the Fund did not hold any fair valued securities. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included inLevel 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 14 DSM Large Cap Growth Fund NOTES TO FINANCIAL STATEMENTS June 30, 2010 (Continued) The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2010: Description Level 1 Level 2 Level 3 Common Stock^ $ $
